DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 9, 2022, has been entered.
Claims 5, 8-13, 16, and 25 are cancelled.  Claims 27-29 are new.
Claims 1-4, 6, 7, 14, 15, 17-24, and 26-29 are pending and examined on the merits.

Specification
The disclosure is objected to because of the following informalities:
The specification describes Figure 1 incorrectly as a flow chart in the last paragraph of page 5.  Furthermore, the last paragraph of page 5 describes reference numbers (e.g. “(1)”) that are not shown in Figure 1.
 The first paragraph of page 6 of the specification describes reference numbers (e.g. “(15)”) that are not shown in Figure 2.
Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 17-19, 21-23, 28, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "any said food in step 1" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Step 1 of parent claim 23 does not recite any food; instead, step 1 recites providing a freeze-dried probiotic and food is recited in step 2.  
Claim 18 recites the limitation "in step 1, any said at least one food" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Step 1 of parent claim 23 does not recite any food; instead, step 1 recites providing a freeze-dried probiotic and food is recited in step 2.  
Claim 23 recites the limitation "the freeze-dried probiotic-containing product" in line 3, specifically in step 2.  There is insufficient antecedent basis for this limitation in the claim.  Prior to this recitation, there is no recitation of a “freeze-dried probiotic-containing product.”  Instead, step 1 recites a “freeze-dried probiotic.”  It is unclear whether “the freeze-dried probiotic-containing product” in line 3 is referring to the “freeze-dried probiotic” of step 1.  To overcome the rejection, “freeze-dried probiotic” or “freeze-dried probiotic-containing product” should be consistently recited in claim 23.  Since claim 23 is indefinite, its dependent claims, claims 17, 18, 21, and 22, are rendered indefinite.  Therefore, claims 17, 18, and 21-23 must be rejected under 35 U.S.C. 112(b).
Claim 19 is rendered indefinite by the recitation “after coating.”  Parent claim 1 does not require a step of coating.  The recitation of a “coating layer” in parent claim 1 does not require that coating is performed.    
Claims 28 and 29 are rendered indefinite by the recitation “the water activity further comprising a water activity…”  It is unclear how this further limits the water activity limitation of parent claim 1.  The water activity range of ‘0.6 or less’ of parent claim 1 inherently comprises a water activity lying in a range of 0.18 to 0.34 (as recited in claim 28) and a water activity lying in a range of 0.1 to 0.6 (as recited in claim 29).  The use of the term “further comprising” is confusing in this context.  For the purpose of applying prior art, claim 28 will be interpreted as reciting “The composition of claim 1, wherein the water activity lies in a range of 0.18 to 0.34;” and claim 29 will be interpreted as reciting “The composition of claim 1, wherein the water activity lies in a range of 0.1 to 0.6.”

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 7, 14, 15, 19, 20, 24, 26, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The full scope of “the water activity lying in a range of 0.6 or less” recited in claim 1 is not supported by the specification as filed.  The only disclosure of water activities is in Table 5 on page 11 of the specification, with the lowest water activity being 0.18 and the highest water activity being 0.34, thereby providing support for a water activity lying in a range of 0.18 to 0.34 as recited in claim 28.  There is no teaching in the specification of water activities below 0.18 or water activities above 0.34 that fall in the range of “0.6 or less.”  
Likewise, the full scope of “a water activity lying in a range of 0.1 to 0.6” in claim 29 is not supported by the specification.  There is no teaching in the specification for the lower end (such as 0.1) or the upper end (such as 0.5) of the range of claim 29 that fall outside the range of 0.18 to 0.34.  
Therefore, claims 1-4, 6, 7, 14, 15, 19, 20, 24, 26, and 29 must be rejected under 35 U.S.C. 112(a) since there is not sufficient written description for the full range of water activity as claimed.
Claim 24 is not fully supported by the specification as filed.  There is no explicit teaching in the specification of the moisture content being of the range of ‘10% or less’ as recited in claim 24.  None of the examples of the specification teach a moisture content for the composition.  Furthermore, none of the tables in the specification, including Tables 9, 11-12, and 14-16 (cited in the first paragraph of the Remarks filed June 9, 2022, as providing support for the amendments), disclose any moisture content.  Therefore, the limitation regarding moisture content in claim 24 is new matter.
Because the specification as filed fails to provide clear support for the new claim language, a new matter rejection is clearly proper.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 14, 15, 17, 19, 21, 23, 24, and 29 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chye (WO 2015/186998. Previously cited).
Chye discloses a method for the production of a probiotic dried food product (page 6, second-to-last paragraph; claim 1 of Chye) and thus the probiotic dried food product produced by said method (see claim 12 of Chye).  The method comprises: (a) providing a food product, (b) coating the food product with a probiotic organism composition, and (c) subsequently drying the food product to obtain the probiotic dried food product (page 6, second-to-last paragraph; claim 1 of Chye).  The probiotic organism is preferably selected from lactic acid bacteria (page 7, second paragraph), and thus the probiotic organism composition can be drawn to a ‘probiotic bacteria.’  Since the food product is coated with the probiotic organism composition, then the probiotic dried food product comprises ‘a coating layer’ containing the probiotic bacteria (preferred probiotic organism of Chye reads on it) applied to and adhering to the food product.  
Additionally, Chye states that it is preferred in the context of their invention that step (c) comprises a drying process selected from a group that includes freeze drying (page 8, third paragraph).  See also claim 9 of Chye.  The embodiment of the Chye invention in which the drying process of step (c) comprises freeze drying is directed to the claimed invention.  Further regarding the drying of step (c), Chye teaches that preferably the food product is dried until the food product reaches a water activity of 0.5 to 0.7, preferably of 0.6 (page 8, third paragraph).  The water activity range of 0.5 to 0.7 overlaps with the water activity ranges of instant claims 1 and 29, and the preferred water activity of 0.6 disclosed in Chye falls in the water activity ranges of instant claims 1 and 29. 
The food product can be a fruit, or a part or slice of a fruit (page 7, first paragraph; claim 2 of Chye).  In an example disclosed in Chye, a mixture of probiotics and sugar solution are poured into a container containing fruit slices (page 12, second paragraph).  Therefore, when the drying process comprises freeze drying, the resulting probiotic dried food product anticipates instant claims 1 and 29 since it is a composition comprising: (a) pieces of freeze-dried foodstuff (slices of fruit are freeze-dried as a result of step (c) of Chye); and (b) a coating layer comprising freeze-dried probiotic bacteria applied to said freeze-dried foodstuff and adhering to said pieces (the probiotic microorganism, specifically a probiotic bacteria, is freeze-dried as a result of step (c) of Chye).  The freeze-dried coating of probiotic bacteria is on the food which is also in freeze-dried form (all components are freeze-dried as a result of freeze-drying the product as a whole) and thus reads on a coating layer containing freeze-dried probiotic bacteria applied to the freeze-dried food and adhering to the freeze-dried food.  Thus, Chye anticipates instant claims 1, 3 (fruit), 15 (see claims 1 and 9 of Chye), and 29.
Regarding instant claims 2 and 14, Chye teaches that it is preferred that the probiotic organism is selected from lactic acid bacteria consisting of Lactobacillus plantarum, L. brevis, L. rhamnosus, L. delbrueckii, L. paracasei, or Pediococcus pentasaceus (page 7, second paragraph).  Therefore, instant claims 2 and 14 are anticipated.
Regarding instant claim 7, when speaking of their dried fruit product comprising a coating of a probiotic organism composition, Chye teaches that it is preferred that the probiotic organism composition comprises a probiotic organism content of at least 106 CFU/g, preferably after about 6 months of storage, more preferably of about 108 CFU/g (page 8, third-to-last paragraph).  This concentration range and specific concentration are wholly encompassed by the concentration range of instant claim 7.  Therefore, instant claim 7 is anticipated.
Regarding instant claims 17, 19, 21, and 23, these claims are product-by-process claims.  According to MPEP 2113(I), “’[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’”  Chye teaches a process of making their product which does not encompass the steps recited in instant claims 17, 19, 21, and 23.  See page 6, second-to-last paragraph; claim 1 of Chye; page 8, third paragraph; and claim 9 of Chye.  Though Chye does not teach the same steps of making the product as recited in instant claims 17, 21, and 23, the product of Chye appears to be identical to the product of instant claims 17, 21, and 23 since the steps recited for making the product of instant claims 17, 21, and 23 would appear to only adjust the amount of probiotic coating the food.  Since each component (food, probiotic organism) of the resulting product of Chye is freeze-dried, with the probiotic organism as a coating on the food, then it reads on the product of instant claim 23.  Additionally, the product of Chye appears to be identical to the product of instant claim 19 since the step of instant claim 19 only adds an additional freeze-drying step – it still results in a freeze-dried product (food coated with probiotic organism composition; since the product as a whole is freeze-dried, then all components of the product are freeze-dried) and thus the product of Chye resulting from freeze-drying would appear to read on the product of instant claim 19.  Therefore, instant claims 17 (fresh fruit), 19, 21, and 23 are anticipated. 
Regarding instant claim 24, Chye teaches that preferably the dried fruit product according to any one of their claims 12 to 14 (wherein claim 12 of Chye recites that the dried fruit product is obtainable by a method according to their claims, including claim 1 of Chye discussed above) has a moisture content of less than 25% water; more preferably of less than 20%, 19%, 18%; and most preferably of less than 17% water (page 8, second-to-last paragraph).  These ranges overlap with the moisture content range of ‘10% or less’ of instant claim 24.  They encompass moisture contents falling in the claimed range.  Therefore, instant claim 24 is anticipated.
A holding of anticipation is clearly required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4, 6, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chye in view of Garner (US 2016/0346337. Previously cited), and in light of Hirsch (US 2003/0147938. Previously cited).
As discussed above, Chye anticipates claims 1-3, 7, 14, 15, 17, 19, 21, 23, 24, and 29.  However, Chye differs from claim 4 in that Chye does not expressly disclose that their probiotic dried food product (the freeze-dried embodiment) contains, additionally, a preservative.  Chye differs from claim 6 in that Chye does not expressly disclose that their probiotic dried food product (the freeze-dried embodiment) contains an antioxidant.  Also, Chye differs from claim 18 in that Chye does not expressly disclose that the food is a meat product which has been either cooked or subjected to a salting process to destroy harmful organisms.  Chye also differs from claim 20 in that Chye does not expressly disclose that the probiotic bacteria are Pediococcus acidilactici.
Garner relates to a process for the production of certain probiotic bacteria (page 2, paragraph [0026]), and preserving the probiotic bacteria that may be by lyophilization/freeze-drying (page 2, paragraph [0029]; page 9, paragraph [0104]), amongst other embodiments.  The bacteria can be any live probiotic bacteria, wherein examples include Lactobacillus such as L. plantarum, and Pediococcus such as P. acidilactici and P. pentosaceus (paragraph [0030] on pages 2 and 3).  
In discussing their invention, Garner points out that beneficial bacteria can be used to inhibit pathogenic growth by treating waste products, food, and food preparation areas in addition to being added to human food sources and animal feed (page 5, paragraph [0074]).  See also page 9, paragraph [0103].  In certain embodiments, the composition of live cells is applied to meat, either before or after cooking (page 4, paragraph [0042]).  In embodiments wherein lyophilized compositions are contemplated, the lyophilized composition may be sprayed or shaken from a container or dusted or brushed onto meat (page 4, paragraph [0042]).
Additionally, in certain instances, a bacterial formulation for administration to a subject or a surface or other target can include a preservation matrix, which contains and preserves the bacterial culture (page 9, paragraph [0107]).  A preservation matrix may be comprised of ingredients to minimize the damaging effects encountered during the preservation process and to provide functional properties (paragraph [0107] on pages 9 and 10).  Such a matrix may include various agents, including an antioxidant (page 9, paragraph [0107]).  Antioxidants included in a preservation matrix may be provided to retard oxidative damage to the microbial cells during the preservation and storage process (page 10, paragraph [0108]).  A particularly preferred antioxidant is sodium ascorbate (page 10, paragraph [0108]).  According to Hirsch, sodium ascorbate is a preservative (page 3, paragraph [0028]).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have included an antioxidant, in particular sodium ascorbate, in the probiotic dried food product of Chye (its freeze-dried embodiment).  One of ordinary skill in the art would have been motivated to do this since it retards oxidative damage to microbial cells during the preservation and storage process of said microbial cells, the preservation process including freeze drying.  There would have been a reasonable expectation of retarding oxidative damage of the probiotic bacteria in the freeze-dried product of Chye since Garner indicates that the inclusion of an antioxidant (e.g. sodium ascorbate) is suitable for retarding oxidative damage for microbial cells (page 10, paragraph [0108]) that include live probiotic bacteria Lactobacillus plantarum and Pediococcus pentosaceus (page 3, paragraph [0030]) which are amongst the preferred organisms of Chye (page 7, second paragraph of Chye), and since Garner recognizes the preservation process as including freeze drying of the bacteria (page 9, paragraph [0104]).  There would have been a reasonable expectation that the composition rendered obvious by Chye and Garner is suitable for serving as a probiotic dried food product since the invention of Garner, relied on for its teachings regarding the use of an antioxidant, includes formulation of their microbial based product as a food product (page 13, paragraph [0145]).  Therefore, instant claim 6 is rendered obvious.  Since the antioxidant sodium ascorbate reads on a ‘preservative’ (as evidenced by page 3, paragraph [0028] of Hirsch), then instant claim 4 is rendered obvious.
Additionally, before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have substituted the food product of the invention of Chye with cooked meat for the predictable result of obtaining a probiotic dried food product (in freeze-dried form).  It would have been a matter of simple substitution of one known food product recognized for being provided with a probiotic bacteria for another food product recognized for being provided with a probiotic bacteria; Garner discloses that their composition of live cells can be applied to meat after cooking (page 4, paragraph [0042]), wherein the live cells can be probiotic bacteria that include the preferred probiotic microorganisms for the practice of the Chye invention (see paragraph [0030] of Garner; these bacteria are amongst the bacteria disclosed on page 7, second paragraph of Chye).  There would have been a reasonable expectation of obtaining a probiotic dried food product by including cooked meat as the food product that is coated with the probiotic organism composition and thereafter freeze-drying the resulting composition, since Chye teaches in general using a “food product” in their invention and since Garner teaches that live cells can be applied to meat after cooking for their invention which includes using lyophilized cells (wherein Garner teaches the bacteria of their invention reading on probiotic bacteria) and Garner teaches that their microbial-based product can be used to treat foods including meat and meat products (paragraphs [0030], [0042], and [0177]).  Cooking inherently destroys harmful organisms.  Therefore, instant claim 18 is rendered obvious.
Furthermore, before the effective filing date of the claimed invention, it would have been obvious to have substituted the probiotic organism of the invention of Chye with Pediococcus acidilactici for the predictable result of obtaining a probiotic dried food product (in freeze-dried form).  It would have been a matter of simple substitution of one bacteria recognized as probiotic bacteria for another.  There would have been a reasonable expectation of obtaining the probiotic dried food product sought by Chye by making this substitution since Garner teaches Pediococcus acidilactici amongst probiotic bacteria for their invention in which cells can be preserved by freeze-drying (paragraph [0104]) and formulated as a food (paragraph [0145]).  Therefore, instant claim 20 is rendered obvious.  
A holding of obviousness is clearly required.

Claim 22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chye in view of Dwivedi (US 2009/0110773. Previously cited).
As discussed above, Chye anticipates claims 1-3, 7, 14, 15, 17, 19, 21, 23, 24, and 29.  However, Chye differs from claim 22 in that Chye does not expressly disclose that the probiotic organism composition (reading on ‘probiotic-containing product’) is yogurt.
Chye differs from claim 26 in that Chye does not expressly disclose that their probiotic dried food product (the freeze-dried embodiment) comprises at 1.10 x 108 CFU/g to 1.30 x 108 CFU/g live probiotic when stored at room temperature for 24 days and 1.68 x 108 CFU/g to 1.70 x 108 CFU/g live probiotic bacteria when stored at room temperature for 64 days.
Dwivedi discloses a fruit snack with probiotics that is stable at room temperature (abstract).  Dwivedi point out that their invention provides a desirable food product which is highly palatable and enjoyed by all ages (page 1, paragraphs [0007]-[0008]).  The outer layer of the fruit snack can be a yogurt layer that contains dried probiotic cultures (page 2, paragraph [0028]).  In one example, Dwivedi discloses applying a thicker layer (outer layer) of yogurt coating containing freeze-dried probiotic culture (page 4, paragraph [0058]).  
In that same example, Dwivedi teaches that upon storage for one month, over 92% of the probiotic bacteria were viable (page 4, paragraph [0058]).  Given that Dwivedi speaks of the stability of their invention at room temperature (abstract), specifically being stable at room temperature for an extended period of time such as several months (paragraph [0007]), it is obvious that this storage of the example is performed at room temperature.
Chye teaches that in the field of probiotics, it was reported that the amount of active probiotic bacteria in the products should be at least 108 CFU to achieve optimal beneficial effects or functional daily dosage (page 4, first paragraph).  For their invention, the probiotic organism composition comprises a probiotic organism at least 106 CFU/g, more preferably of at least 108 CFU/g (claim 3 of Chye).
Before the effective filing date of the claimed invention, it would have been obvious to have provided the probiotic organism composition for coating the food product as a yogurt layer containing probiotic organism in the invention of Chye wherein the food product is fruit (see claims 1 and 2 of Chye) and the drying process is a freeze drying process (claim 9 of Chye).  One of ordinary skill in the art would have been motivated to do this since such a product (yogurt-coated fruit snack) is a desirable food product which is highly palatable and enjoyed by all ages, as pointed out by Dwivedi.  There would have been a reasonable expectation of obtaining a freeze-dried product as taught by Chye by substituting the probiotic organism composition with a yogurt layer containing probiotic organism since Dwivedi teaches that yogurt can coat fruit for providing probiotic culture, and that the yogurt layer is suitable for providing a freeze-dried probiotic culture.  Since Chye teaches freeze drying their product in general which is a probiotic organism-containing product, then there would have been a reasonable expectation of freeze drying a product made by coating fruit with yogurt containing probiotic culture.  Therefore, instant claim 22 is rendered obvious.
Additionally, before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have included at least 108 CFU/g, such as 6 x 108 CFU/g, probiotic bacteria in the composition of Chye (freeze-dried embodiment).  One of ordinary skill in the art would have been motivated to do this because Chye recognizes that probiotic products should have at least 108 CFU to achieve optimal beneficial effects or functional daily dosage (page 4, first paragraph) and because Chye teaches the range of at least 108 CFU/g as a preferred embodiment of their invention.  In including the probiotic bacteria at a concentration of at least 108 CFU/g, such as 1.2 x 108 CFU/g and 6 x 108 CFU/g, it would have been expected that over 92% of the probiotic bacteria of the composition of Chye (freeze-dried embodiment) remains viable after storage for one month (i.e. 30 days) at room temperature.  This would have been expected because Dwivedi teaches that over 92% of the probiotic bacteria of a freeze-dried probiotic culture remains viable after storage for one month which appears to be at room temperature (paragraph [0058]; see discussion above regarding Dwivedi).  For a starting concentration of 1.2 x 108 CFU/g or 6 x 108 CFU/g as encompassed by the range of at least 108 CFU/g, then the composition rendered obvious by Chye (freeze-dried embodiment) would comprise 1.2 x 108 CFU/g or 5.52 x 108 CFU/g live bacteria after being stored at room temperature for 30 days [Example Calculation: .92 x 6 x 108 CFU/g = 5.52 x 108 CFU/g].  An even greater concentration of live probiotic (but less than 1.2 x 108 CFU/g or 6 x 108 CFU/g) in the composition after storage at room temperature for the shorter time of 24 days as recited in instant claim 26 given then the skilled artisan would have expected more viable bacteria being present for a time period shorter than 30 days.  Given experimental differences as encompassed by the teaching of Dwivedi of over 92% freeze-dried probiotic bacteria remaining viable after one month, depending on the starting probiotic bacteria concentration, then Chye in view of Dwivedi renders obvious the limitation of ‘1.10 x 108 CFU/g to 1.30 x 108 CFU/g live probiotic when stored at room temperature for 24 days’ of instant claim 26.  
Though Chye in view of Dwivedi does not disclose the concentration of the live probiotic (in terms of CFU/g) when the composition (freeze-dried embodiment) is stored at room temperature for 64 days, the concentration of the viable bacteria after a period of storage at room temperature depends on the initial concentration of the viable bacteria included in the composition when it is prepared.  Given the vast range of probiotic concentrations (such as 6 x 108 CFU/g) encompassed by the range at least 108 CFU/g for inclusion in the composition of Chye, and that Dwivedi teaches that over 92% of probiotic bacteria of a freeze-dried probiotic culture remains viable after storage at room temperature for one month (30 days) which encompasses variations from 92%, then it would have been expected that there is as high as 1.68 x 108 CFU/g to 1.70 x 108 CFU/g live probiotic bacteria present in the composition when stored at room temperature for 64 days.  Therefore, instant claim 26 is rendered obvious.   
A holding of obviousness is clearly required.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Chye in view of O`Toole (US 2008/0102163).
As discussed above, Chye anticipates claims 1-3, 7, 14, 15, 17, 19, 21, 23, 24, and 29.  However, Chye differs from claim 28 in that Chye does not expressly disclose that their probiotic dried food product (the freeze-dried embodiment) has a water activity lying in a range of 0.18 to 0.34.  Instead, Chye teaches, “Preferably the food product is dried until the food product reaches a water activity (aw) of 0.5 to 0.7, preferably of 0.6” (page 8, third paragraph).
O`Toole discusses the incorporation of probiotic microorganisms into foodstuffs, indicating that a main issue in that technology is that the probiotic microorganism must remain viable during both preparation and storage (paragraph [0006]).  This is particularly problematic for foods that are intended for extended shelf lives at room temperature storage (paragraph [0006]).  For long storage lives such as at least a year, the cell counts for many probiotic microorganisms may fall away completely within one or two days, which is particularly the case if the water activity of the foodstuff is above about 0.5 (paragraph [0006]).  Therefore, in the invention of O`Toole, chocolate or cocoa butter are used to encapsulate freeze dried viable probiotic cultures, and the culture loaded chocolate or cocoa butter can be applied to or otherwise incorporated into any number of dried food substrates (paragraph [0013]).  The chocolate or cocoa butter encapsulated probiotic has minimal moisture such as to provide a water activity of less than about 0.3 (paragraph [0014]), importantly having a water activity ranging from about 0.1 to about 0.3 (paragraph [0039]).  O`Toole states that selection of such low water activity chocolate or cocoa butter compositions is important to providing encapsulated culture compositions that provide high levels of viable encapsulated probiotic cultures at room temperature storage conditions for the expected 6-12 month storage conditions required for shelf stable food products distribution (paragraph [0039]).  Additionally, food products are provided comprising a food base and the chocolate or cocoa butter encapsulated probiotic as a coating or portion or phase of the food product (paragraph [0015]).  The food base or foodstuff is dried and has a water activity ranging from about 0.1 to about 0.35 (paragraph [0015]).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have selected a water activity in the range from about 0.1 to about 0.3 as the water activity for probiotic dried food product (the freeze-dried embodiment) of Chye.  One of ordinary skill in the art would have been motivated to do this to improve the storage stability of the probiotic bacteria of the probiotic dried food product of Chye, with a long shelf life being sought by Chye (paragraph bridging pages 5 and 6) and indicated as being desirable for probiotic bacteria provided in food in O`Toole; the improvement of storage stability by selecting a water activity from about 0.1 to about 0.3 is supported by O`Toole which found that probiotic microorganism cell counts can drop greatly if the water activity of the foodstuff to which the probiotic microorganisms is provided is above about 0.5 (paragraph [0006]) and that selection of a low water activity ranging from about 0.1 to about 0.3 is important to provide high levels of viable probiotic cultures at room temperature storage conditions for the expected 6-12 month storage conditions required for shelf stable food products distribution (paragraph [0039]).  There would have been a reasonable expectation of obtaining the probiotic dried food product at a water activity from about 0.1 to about 0.3 to result in product having a long shelf life when practicing the invention of Chye since O`Toole teaches that a food base or foodstuff can be dried to a water activity ranging from about 0.1 to about 0.35 (paragraph [0015]).  A water activity from about 0.1 to about 0.3 overlaps with the range of ‘0.18 to 0.34’ of instant claim 28.  Therefore, Chye in view of O`Toole renders obvious instant claim 28.
A holding of obviousness is clearly required.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Chye in view of Bhat (AMB Express. 2013. 3:36. 9 pages).
As discussed above, Chye anticipates claims 1-3, 7, 14, 15, 17, 19, 21, 23, 24, and 29.  Chye is comparable to claim 27 in that Chye discloses a composition comprising (a) pieces of freeze-dried foodstuff and (b) a coating layer comprising freeze-dried probiotic bacteria applied to said freeze-dried foodstuff and adhering to said pieces (see rejection under 35 U.S.C. 102 above).  However, Chye differs from claim 27 in that Chye does not disclose that the coating of probiotic bacteria (freeze-dried since the food product comprising the coating is dried, specifically by freeze-drying) is a powder coating layer.
Chye teaches that the probiotic organism composition may be provided as a solution of the bacteria (page 7, last paragraph).  In the technology of freeze-drying, Chye recognizes that the freeze dryer has been used to create probiotic in powder form (page 5, second-to-last paragraph).
Bhat discloses that it is common practice to freeze dry probiotic bacteria to improve their shelf life (abstract).  One of the most important manufacturing steps for producing a probiotic food product is to introduce the bacteria into the foodstuff as dry cultures (page 1, last paragraph).  Bhat states that freeze drying has been used most commonly for producing dry bacterial powders (paragraph bridging pages 1 and 2).  In discussing the freeze drying for their experiments, Bhat discloses suspending cells in a solution, such as 10% sucrose, freezing the suspensions, and freeze drying the frozen cultures (page 2, right column, third paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art that the coating layer of the probiotic dried food product (the freeze-dried embodiment) of Chye is in powdered form.  This would have been obvious since Chye and Bhat both recognize that freeze drying probiotic bacteria results in a dry bacterial powder form.  Since the probiotic organism composition is applied to the food product in the form of a solution of bacteria in Chye (page 5, second-to-last paragraph), and since the freeze drying of probiotic bacteria is conducted on a solution of bacteria in Bhat which discloses that freeze drying produces dry bacterial powders, then the skilled artisan would have expected that the coating of solution of probiotic bacteria on the food would have converted to a powdered form when the coated food is freeze dried according to the invention of Chye (claims 1 and 9 of Chye).  Since the coating of probiotic of Chye would have been expected to be in powdered form, then instant claim 27 is rendered obvious.
A holding of obviousness is clearly required.

Claims 1-3, 6, 7, 14, 24, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Van Drunen (US 2010/0098806) in light of Rochat (WO 02/076471).
Van Drunen discloses a dehydrated food item that is coated with a non-aqueous composition that includes probiotic organisms to fortify the dehydrated food item, wherein it is particularly preferred that the food item is freeze-dried (paragraph [0009]).  In particular, the food item (e.g. fruit, vegetable) is comminuted or otherwise rendered into smaller pieces (paragraph [0019]).  Then the food item is dehydrated, and especially preferred manners of dehydration include freeze-drying (paragraph [0021]).  The food item is dehydrated to have a residual water content of equal or less than 15 wt% (including more typically equal or less than 5 wt%), or to a water activity of most preferably equal or less than 0.65 (paragraphs [0021]-[0022]; claim 5 of Van Drunen). 
To retain the low moisture content and/or low water activity, it is generally preferred that the probiotic bacteria are formulated into a dehydrated preparation, such as by freeze-drying (paragraph [0025]).  The dehydrated probiotic microorganisms are then dispersed or otherwise combined with a non-aqueous and nutritionally acceptable solvent to a desired concentration to form a coating medium (paragraph [0026]).  The coating medium (solution) is sprayed, dip-coated, or otherwise applied onto the dehydrated food item to form a coated and/or impregnated dehydrated food item (paragraph [0027]).  The coating medium, i.e. the non-aqueous and nutritionally solvent comprising dehydrated probiotic microorganisms, thus reads on a ‘coating layer’ containing dehydrated probiotic bacteria.  In practicing the invention of Van Drunen in which freeze-drying is used both for the drying of the food item and the drying of the probiotic bacteria, then the resulting coated dehydrated food item of Van Drunen reads on a composition comprising (a) pieces of freeze-dried foodstuff and (b) a coating layer containing freeze-dried probiotic bacteria applied to said freeze-dried foodstuff and adhering to said pieces, thereby being comparable to instant claim 1.
Van Drunen differs from instant claim 1 in that Van Drunen does not expressly disclose that their coated dehydrated food item (freeze-dried food item coated with a coating layer containing freeze-dried probiotic bacteria) has a water activity lying in a range of 0.6 or less.  However, as pointed out above, Van Drunen teaches that for dehydrating the food item, agents can be included to reduce the water activity of the food to most preferably equal or less than 0.65 (paragraph [0022]; claim 5 of Van Drunen), and that the probiotic bacteria is formulated in a dehydrated preparation in order to retain the low moisture content and/or low water activity (paragraph [0025]).  It thus follows that the low water activity of the coated product would have been retained to the water activity of equal or less than 0.65 sought when dehydrating the food itself.  Therefore, Van Drunen renders obvious a coated dehydrated food item that as a whole has a water activity of equal or less than 0.65.  A water activity of equal or less than 0.65 overlaps with the range of ‘0.6 or less’ of instant claim 1, as well as overlapping with the range of ‘0.1 to 0.6’ of instant claim 29.  Therefore, Van Drunen renders obvious instant claims 1 and 29.
Regarding instant claim 2 and 14, Van Drunen discloses that particularly suitable probiotics include Lactobacillus acidophilus, Lactobacillus casei, Lactobacillus plantarum, Lactobacillus reuteri, Lactobacillus rhamnosus, Lactobacillus GG, and Lactobacillus buligaricus (paragraph [0023]).  Additionally, Van Drunen incorporates by reference Rochat (WO 02/076471) for further suitable probiotic strains (paragraph [0024]).  Rochat discloses bacteria of the genera Pediococcus and Lactobacillus amongst suitable probiotic microorganisms (page 8, second paragraph).  Therefore, Van Drunen renders obvious instant claims 2 and 14.
Regarding instant claim 3, Van Drunen teaches that especially preferred food items include fruits and vegetables (paragraph [0019]).  Therefore, instant claim 3 is rendered obvious.
Regarding instant claim 6, Van Drunen teaches that the solvent (of the coating solution comprising the dehydrated probiotic microorganisms) may include various anti-oxidants (paragraph [0027]).  Therefore, instant claim 6 is rendered obvious.
Regarding instant claim 7, Van Drunen teaches that their probiotic-fortified dehydrated food can be prepared to have between 104-1010 cfu/gram of food item (paragraph [0027]).  This range overlaps with the range of ‘at least 1x105 CFU of probiotic bacteria per gram of composition’ of instant claim 7.  Therefore, instant claim 7 is rendered obvious.
Regarding instant claim 24, Van Drunen differs from the claimed invention in that Van Drunen does not expressly disclose that their coated dehydrated food item (freeze-dried food item coated with a coating layer containing freeze-dried probiotic bacteria) has a moisture content of 10% or less.  However, Van Drunen teaches the reduced water activity of the food to most preferably less than 0.65 when the food has a water content that is equal or greater than 5 wt% (paragraphs [0017] and [0022]), as well as an embodiment wherein the food item has a water content of equal or less than 5 wt% (paragraph [0021] and claim 5 of Van Drunen) and that the probiotic bacteria is formulated in a dehydrated preparation in order to retain the low moisture content and/or low water activity (paragraph [0025]).  It thus follows that the low moisture content of the coated product would have been retained to the low moisture content sought when dehydrating the food itself, including a water content of equal to 5 wt% or greater than 5 wt% (such as 6 wt%) which is for the embodiment of a water activity of less than 0.65 (paragraphs [0017] and [0022]).  Water contents of 5 wt% and 6 wt% are in the claimed moisture content range of 10% or less.  Therefore, instant claim 24 is rendered obvious.  
Regarding instant claim 26, Van Drunen teaches that their probiotic-fortified dehydrated food can be prepared that will have between 104-1010 cfu/gram of food item, wherein the shelf life of such probiotics is typically at least several weeks, and more typically at least several months (i.e. loss of cfu/week or month less than 50%, wherein week or month is between 1 and 24) (paragraph [0027]).  Given the broad range of initial probiotic concentration taught by Van Drunen which overlaps with the concentration ranges of 1.10x108 to 1.30 x 108 CFU/g and 1.68 x 108 to 1.70 x 108 CFU/g recited in instant claim 26, that the initial probiotic concentration range of Van Drunen encompasses concentrations greater than the concentrations of instant claim 26, and that the shelf life of the probiotics is typically at least several months that includes loss of cfu/week or month of less than 50% in Van Drunen which encompasses a wide range of stabilities of the concentration over time that includes 24 days and 64 days (several months shelf life in Van Drunen includes 24 days and 64 days) as recited in instant claim 26, then instant claim 26 is rendered obvious.
A holding of obviousness is clearly required.

Claims 4, 20, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Van Drunen and Rochat as applied to claims 1-3, 6, 7, 14, 24, 26, and 29 above, and further in view of O`Toole (US 2008/0102163).
As discussed above, Van Drunen in light of Rochat (incorporated by reference by Van Drunen) renders obvious claims 1-3, 6, 7, 14, 24, 26, and 29.  Van Drunen differs from claim 4 in that Van Drunen does not expressly disclose that their coated dehydrated food item (freeze-dried food item coated with a coating layer containing freeze-dried probiotic bacteria) additionally contains a preservative.  Also, Van Drunen differs from claim 20 in that Van Drunen does not expressly disclose that the probiotic bacteria is Pediococcus acidilactici.
Van Drunen also differs from claim 28 in that Van Drunen does not expressly disclose that the water activity of their coated dehydrated food item (freeze-dried food item coated with a coating layer containing freeze-dried probiotic bacteria) lies in a range of 0.18 to 0.34.  However, as discussed above, Van Drunen renders obvious a coated dehydrated food item that as a whole has a water activity of equal or less than 0.65.  The water activity range of equal or less than 0.65 overlaps with the range of claim 28, thus a prima facie case of obviousness exists for claim 28.  Nevertheless, as explained below, O`Toole supports selection of water activities that fall in the range of claim 28.
O`Toole discusses the incorporation of probiotic microorganisms into foodstuffs, indicating that a main issue in that technology is that the probiotic microorganism must remain viable during both preparation and storage (paragraph [0006]).  This is particularly problematic for foods that are intended for extended shelf lives at room temperature storage (paragraph [0006]).  For long storage lives such as at least a year, the cell counts for many probiotic microorganisms may fall away completely within one or two days, which is particularly the case if the water activity of the foodstuff is above about 0.5 (paragraph [0006]).  Therefore, in the invention of O`Toole, chocolate or cocoa butter are used to encapsulate freeze dried viable probiotic cultures, and the culture loaded chocolate or cocoa butter can be applied to or otherwise incorporated into any number of dried food substrates (paragraph [0013]).  The chocolate or cocoa butter encapsulated probiotic has minimal moisture such as to provide a water activity of less than about 0.3 (paragraph [0014]), importantly having a water activity ranging from about 0.1 to about 0.3 (paragraph [0039]).  O`Toole states that selection of such low water activity chocolate or cocoa butter compositions is important to providing encapsulated culture compositions that provide high levels of viable encapsulated probiotic cultures at room temperature storage conditions for the expected 6-12 month storage conditions required for shelf stable food products distribution (paragraph [0039]).  Additionally, food products are provided comprising a food base and the chocolate or cocoa butter encapsulated probiotic as a coating or portion or phase of the food product (paragraph [0015]).  The food base or foodstuff is dried and has a water activity ranging from about 0.1 to about 0.35 (paragraph [0015]).
O`Toole states that the probiotic microorganisms are preferably in powdered, dried form (paragraph [0036]).  In particular, the chocolate or cocoa butter comprise dried viable probiotic culture, and such dried probiotic cultures are commercially available and are generally available in the form of freeze dried powders (paragraph [0033]).  For instance, the freeze dried viable probiotic culture is admixed with cocoa butter fat to form a homogenously inoculated melted chocolate or cocoa butter (paragraph [0022]).  Additionally, O`Toole teaches that the chocolate or cocoa butter substrate preferably contains antioxidants as a preservative to reduce the action of oxygen or sensitive microorganisms (paragraph [0046]).  Furthermore, Pediococcus acidilactici is listed amongst suitable probiotic microorganisms that are suitable for human or animal consumption and which are able to improve the microbial balance in the human or animal intestine (paragraph [0036]).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have selected a water activity in the range from about 0.1 to about 0.3 as the water activity for the coated dehydrated food item (freeze-dried food item coated with a coating layer containing freeze-dried probiotic bacteria) rendered obvious by Van Drunen.  One of ordinary skill in the art would have been motivated to do this to improve the storage stability of the probiotic bacteria of the coated dehydrated food item of Van Drunen, with a long shelf life being sought by Van Drunen (abstract); the improvement of storage stability by selecting a water activity from about 0.1 to about 0.3 is supported by O`Toole which found that probiotic microorganism cell counts can drop greatly if the water activity of the foodstuff to which the probiotic microorganisms is provided is above about 0.5 (paragraph [0006]) and that selection of a low water activity ranging from about 0.1 to about 0.3 is important to provide high levels of viable probiotic cultures at room temperature storage conditions for the expected 6-12 month storage conditions required for shelf stable food products distribution (paragraph [0039]).  There would have been a reasonable expectation of obtaining the coated dehydrated food item at a water activity from about 0.1 to about 0.3 to result in a food item having a long shelf life when practicing the invention of Van Drunen since Van Drunen teaches dehydrating their food item to a water activity of equal or less than 0.65 (paragraph [0011]) and dehydrating their probiotic bacteria to retain that low water activity (paragraph [0025]), and since O`Toole teaches that a food base or foodstuff can be dried to a water activity ranging from about 0.1 to about 0.35 (paragraph [0015]).  A water activity from about 0.1 to about 0.3 overlaps with the range of ‘0.18 to 0.34’ of instant claim 28.  Therefore, Van Drunen in view of O`Toole renders obvious instant claim 28.
	Additionally, before the effective filing date of the claimed invention, it would have been obvious to the person ordinary skill in the art to have included antioxidants as a preservative in the coated dehydrated food item (freeze-dried food item coated with a coating layer containing freeze-dried probiotic bacteria) rendered obvious by Van Drunen.  One of ordinary skill in the art would have been motivated to do this so that the preservative reduces the action of oxygen on sensitive microorganisms of the probiotic bacteria in the product of Van Drunen; this is supported by paragraph [0046] of O`Toole.  There would have been a reasonable expectation in providing the antioxidants for the purpose of serving as a preservative in the product of Van Drunen since Van Drunen teaches that the solvent of their invention can include additional compounds that improve a physical and/or subjective parameter, including anti-oxidants (paragraph [0027]).  Therefore, instant claim 4 is rendered obvious.
Also, before the effective filing date of the claimed invention, it would have been obvious to have substituted the Pediococcus organism of the invention rendered obvious by Van Drunen (see rejection above of instant claims 2 and 14 over Van Drunen) with Pediococcus acidilactici for the predictable result of obtaining a coated dehydrated food item comprising probiotic bacteria.  It would have been a matter of simple substitution of one bacteria recognized as probiotic bacteria for another.  Moreover, one of ordinary skill in the art would have been motivated to do this since Pediococcus acidilactici is probiotic microorganism that is suitable for human or animal consumption and which is able to improve the microbial balance in the human or animal intestine (paragraph [0036] of O`Toole).  There would have been a reasonable expectation of obtaining the coated dehydrated food item sought by Van Drunen by making this substitution since O’Toole teaches Pediococcus acidilactici amongst probiotic microorganisms for their invention in which probiotic cultures are freeze dried (paragraph [0022] and [0033]) and coated onto dried food (paragraph [0049]).  Therefore, instant claim 20 is rendered obvious.
A holding of obviousness is clearly required.

Response to Arguments
Applicant’s arguments, filed June 9, 2022, with respect to the rejections under 35 U.S.C. 112(b) of claims 21 and 25; the rejections under 35 U.S.C. 112(a) of claims 25 and 26; and the rejection under 35 U.S.C. 103 of claim 25 as being unpatentable over Chye in view of Ling,  have been fully considered and are persuasive.  The rejections under 35 U.S.C. 112(b) have been overcome by the amendment of claim 21, or rendered moot by the canceling of claim 25.  The rejection under 35 U.S.C. 112(a) of claim 25 has been rendered moot by the canceling of claim 25.  The rejection under 35 U.S.C. 112(a) of claim 26 has been overcome by the amendment of claim 26.  The rejection under 35 U.S.C. 103 over Chye in view of Ling has been rendered moot by the canceling of claim 25.  Therefore, these rejections have been withdrawn.
However, Applicant’s arguments are unpersuasive with respect to the rejection under 35 U.S.C. 112(a) of claim 24.  Applicant asserts that claim 24 has been amended responsive to the rejection for clarification and to remove the “or less” recitation.  However, claim 24 still recites a moisture content of “10% or less,” and thus the rejection must be maintained for the reason of record.
Regarding the rejection under 35 U.S.C. 102(a)(1) and 102(a)(2) over Chye, Applicant asserts that Chye is silent as to adding a pre-freeze-dried probiotic to any foodstuffs.  Instead, Chye discloses adding probiotic to fruit or vegetables, and subsequently drying the product optionally using, among other techniques, freeze-drying (e.g. page 8 of Chye).  However, claim 1 is a product claim that does not require adding pre-freeze-dried probiotic to the foodstuff.  Claim 1 recites “a coating layer containing freeze-dried probiotic applied to said freeze-dried foodstuff and adhering to said pieces,” wherein the specific phrase “applied to said freeze-dried foodstuff” does not set forth that the claimed composition is prepared by applying the freeze-dried foodstuff to the freeze-dried foodstuff.  For the embodiment of Chye in which the probiotic-coated food is freeze dried, then all components of the probiotic-coated food, including the coating of probiotic and the food, are freeze-dried.  The coating of probiotic thus reads on a ‘coating layer containing freeze-dried probiotic.’  Since the coating of probiotic is on the food product, then after freeze-drying, the coating of probiotic in its freeze-dried form (‘coating layer containing freeze-dried probiotic’) reads on ‘a coating layer containing freeze-dried probiotic bacteria applied to said freeze-dried foodstuff and adhering to said pieces.’
Regarding independent claim 23, Applicant asserts that it has been amended to clarify that Applicant’s claimed product is formed by a process including providing a freeze-dried probiotic that is added to foodstuff, and the resulting combination is freeze-dried.  Applicant asserts that this distinguishes Chye’s disclosed process of dipping foodstuff in liquid probiotic and only then drying the combined food and probiotic.  However, the Examiner maintains that claim 23 is a product-by-process claim which must be considered in light of MPEP 2113 directed to the subject of product-by-process claims.  As indicated in MPEP 2113(I), “The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  Though Chye does not disclose the process recited claim 23 for producing the product, the product of Chye appears to be identical to the product of claim 23 since the steps recited for making the product of claim 23 would appear to only adjust the amount of probiotic that is coating the food.  The freeze-dried product of Chye would appear to be the same as the product-by-process of claim 23 since the freeze-dried product of Chye and the product of claim 23 both comprise freeze-dried food (fruit, vegetable) and a coating of freeze-dried probiotic on the freeze-dried food.  Applicant has not provided any evidence to demonstrate that the difference in steps for making the product of claim 23 would result in a product that is different from the product of Chye.  MPEP 2113(II) states, “Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product.”  Absent evidence by Applicant to demonstrate a nonobvious difference between the product of claim 23 and the freeze-dried product of Chye, then the rejection of claim 23 over Chye must be maintained.  
With respect to the amendment of claim 1 to include a limitation regarding the water activity, Applicant asserts that Chye does not disclose any water activity.  The Examiner respectfully disagrees since Chye discloses that it is preferred that the food product is dried (in step (c) which can be by freeze drying) until the food product reaches a water activity of 0.5 to 0.7, preferably of 0.6 (page 8, third paragraph).  The water activity range of 0.5 to 0.7 overlaps with the water activity ranges of instant claims 1 and 29, and the preferred water activity of 0.6 falls in the water activity ranges of instant claims 1 and 29.
Regarding new claim 27 requiring that the coating layer is a powder coating layer, Applicant asserts that Chye does not disclose adding freeze dried probiotic to foodstuff, nor does Chye disclose adding the probiotic in powder form.  However, the recitation “a powder coating layer…applied to said freeze-dried foodstuff and adhering to said pieces,” does not set forth the process by which the composition is made, and does not require the step of adding the probiotic in powder form to the foodstuff.  In any case, the Examiner agrees that Chye does not expressly disclose a powder coating layer.  However, a new ground of rejection under 35 U.S.C. 103 over Chye is set forth to render obvious new claim 27.
Since Applicant’s arguments are unpersuasive with respect to the rejection under 35 U.S.C. 102 over Chye, then Applicant’s arguments are unpersuasive with respect to the rejections under 35 U.S.C. 103 of claims 4, 6, 18, 20 under 35 U.S.C. 103 as being unpatentable over Chye in view of Garner and in light of Hirsch.  Likewise, since Applicant’s arguments are unpersuasive with respect to the rejection under 35 U.S.C. 102 over Chye, then Applicant’s arguments are unpersuasive with respect to the rejections under 35 U.S.C. 103 of claims 22 and 26 under 35 U.S.C. 103 as being unpatentable over Chye in view of Dwivedi.
The amendments to the claims necessitated new grounds of rejection under 35 U.S.C. 112(b), 112(a), 35 U.S.C. 102 and 35 U.S.C. 103 over the previously cited art, and 35 U.S.C. 103 over newly cited art.

No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/            Examiner, Art Unit 1651